DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that:
Applicants respectfully traverse the restriction and election of species requirements on the basis that examination of all currently pending claims as originally filed without restriction or election would not pose an undue burden on the Examiner in that a search of the prior art for all of the claims would be identical or substantially similar. Additionally, Section 803 of The Manual of Patent Examining Procedure states that “[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.”
This is not found persuasive because inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product; for example, the product as claimed can be used in plastic packaging, or in a medical composition.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different .
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 04-222280 A).
In regard to claim 1, Kobayashi et al discloses a composition containing  chitosan, organic acid such as acetic, lactic or citric acid, sulfite salt such as sodium sulfite and water (Claims 1 and 3, [0015], [0008], Example 1 and 2).
In regard to claim 1, Kobayashi et al discloses that chitosan is prepared by deacetylation treatment of chitin by a known method ([0008]).
In regard to claim 1, Kobayashi et al discloses the content of chitosan in the composition is 0.001% or more, preferably 0.1 to 10% ([0010]).
Further in regard to the chitosan concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the chitosan concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It is further noted that the recitations of preserving food in claims 1 and 8 are directed to the intended use of the composition, and do not characterize composition itself. These recitations are only relevant to the method of using the composition as claimed. 
In regard to claims 2 and 3, Kobayashi et al discloses:
-- the content of chitosan in the composition is 0.001% or more, preferably 0.1 to 10% ([0010]);
-- low viscosity chitosan was dissolved in 8% lactic acid solution as a solvent, and then filtered through a G3 filter to prepare a 8% chitosan solution ([0013]);
-- to 20 parts of the chitosan solution prepared in Example 1, sodium sulfite was added so as to have a concentration of 500 ppm in 2 parts of the chitosan solution ([0015]).
In regard to claims 4 and 5, Kobayashi et al discloses:
Although there is no particular limitation on the molecular weight of the chitosan used in the present invention, it is preferred to use a low viscosity chitosan having a low molecular weight in order not to increase the viscosity of the hand improving agent composition more than necessary ([0009]).
In regard to claim 6, Kobayashi et al discloses organic acid such as acetic, lactic or citric acid, (Claim 3, [0009], [0008], [0013]).
In regard to claim 7, Kobayashi et al discloses sodium sulfite ([0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791